Citation Nr: 1234116	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for vertebral basilar insufficiency.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1968 to June 1988 and from February to March 1991.    

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the RO.

The Veteran and his spouse testified at a hearing held at the RO before a Hearing Officer in December 2004.

In a May 2007 decision, the Board affirmed the RO's February 2004 rating decision by denying the claim of service connection for vertebral basilar insufficiency.  

The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2008, the Court granted a Joint Motion For Remand (Joint Motion), vacating the May 2007 decision and remanding the matter to the Board for compliance with the Joint Motion.  

In April 2009 and November 2011, the Board in turn remanded the case to the RO for additional development of the record.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.



FINDING OF FACT

The currently demonstrated vertebral basilar insufficiency is shown as likely as not to be due to a disease process that had its clinical onset during the Veteran's extended period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by vertebral basilar insufficiency is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the RO provided the Veteran adequate notice and assistance with regard to his claim.  

Regardless, given the favorable outcome, the Veteran is not prejudiced by the Board's decision to proceed in adjudicating this claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Analysis

The Veteran seeks a grant of service connection for a disability, however diagnosed, manifested by dizziness, vertigo, light-headedness, radiating pain and a burning sensation from his neck to the top of his head and down his arms and from his chest, headaches, numbness, a tingling, hot feeling and flushing on one side of his face, discoloration/flushing of the skin on his neck, staggering episodes, a loss of balance, blurred vision, forgetfulness and memory loss.  

According to written statements the Veteran and his representative submitted during the course of this appeal and his hearing testimony, some of these symptoms were first manifested during active service (basic training) in 1968, but for years and despite undergoing extensive testing, no medical professional could determine the etiology of the symptoms.  Reportedly, in 2003, a medical professional first attributed them to vertebral basilar insufficiency (VBI, restricted blood flow to the arteries that flow from the spinal column to the brain stem), a diagnosis necessitating the Veteran's discharge from the U.S. Army Reserve based on medical disqualification.  

The Veteran asserts that, since then, other medical professionals have confirmed the diagnosis and prescribed medication that has alleviated some of his dizzy spells, but not all of the symptoms.  

According to the Veteran's spouse, she first noticed some of the previously mentioned symptoms in the 1980's and has watched the deterioration of the Veteran's health as the condition has worsened.

The Veteran contends that the unfavorable medical opinions of record are inadequate in that they either ignore the VBI diagnoses of record or are based on an incomplete record of the Veteran's treatment.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be presumed for certain chronic conditions, including cardiovascular-renal disease and organic disease of the nervous system, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

The post-service medical documents, including a report of a transcranial Doppler examination conducted in April 2003, a May 2003 letter from the Veteran's private physician, a 2004 record from the Veteran's service in the Reserve, a report of a VA arteries and veins examination conducted in February 2005, a January 2006 record of the Veteran's private neurologist, and reports of VA examinations conducted in August 2010 and January 2012, confirm that that Veteran currently has VBI.  Thus, the question is whether this condition is causally related or due to an event of incident of the Veteran's active service.  

As previously indicated, the Veteran had active service from February 1968 to June 1988 and from February to March 1991.  During these time periods, the Veteran reported and received treatment for some of the identified symptoms.  More specifically, beginning in October 1968, the medical records include notations of flushing and a feeling of warmth in the face with throbbing pain in the left eye and forehead; dizzy spells; radiating, throbbing pain in the neck; headaches; neuropathy of the left arm; non-cardiac, radiating chest pain; and a fainting sensation.  They also include findings in the 1980's of a prominent aortic knob consistent with artherosclerosis, elevated blood pressure and a herniated lumbar disc, which, in certain cases, would explain some of the reported symptoms.  

According to post-service treatment records, the Veteran continued to express similar complaints after discharge, beginning in 1999, in addition to other symptoms.  As well, he developed a cervical spine disability.  

A VA physician attributed the Veteran's reports of dizziness at night, when he placed his head on the pillow or turned over in bed, to benign positional vertigo.  In 2003, the Veteran's private neurologist attributed dizziness with numbness around the face, mouth and extremities to VBI.  Since then, other medical professionals have confirmed the diagnosis.  

The medical professionals have addressed the etiology of the VBI and the symptoms the Veteran believes are due to the VBI.  

In February 2003, during a private neurological consultation for dizziness, a tingling sensation of the face, hands and extremities and numbness around the mouth, a neurologist opined that the dizziness was most probably secondary to VBI.  He recommended magnetic resonance angiograms of the neck and brain and advised the Veteran to take aspirin. 

The requested testing did not clarify the diagnosis.  Rather, in the same month, an intracerebral magnetic resonance angiogram revealed nothing remarkable, with no evidence of a focal aneurysm or hemodynamically significant stenosis.  An extracerebral magnetic resonance angiogram revealed findings of mild atherosclerotic plaque present at the level of the carotid bulbs, bilaterally, with no evidence of hemodynamically significant stenosis demonstrated within the carotid arterial systems and antegrade flow present within the vertebral arteries, bilaterally. 

In March 2003, the Veteran's private primary care physician advised the Veteran to discontinue the aspirin and try Plavix.  This physician explained that the Veteran had certain symptoms that were related to VBI, including aches, pains and a tingling sensation in the neck that radiated to the scalp region, and other symptoms that could be related to neuropathy, including numbness and a tingling sensation in the posterior aspect of the head. 

A transcranial Doppler examination confirmed VBI, mild in degree, with diminished velocities in the right middle cerebral artery suggesting more proximal stenosis and no evidence of intracranial stenosis of the vessels insonated. 

In June 2003, during a VA examination, an examiner indicated that, based on the evidence at hand and without resorting to unfounded speculation, it was not possible to state unequivocally that the veteran had vertebrobasilar insufficiency.  He indicated that the equivocal results of the vascular studies on the neck were "certainly minimal on the positive side."  

The examiner based this finding on the Veteran's reported history of dizziness in 1994, a workup of which was negative, and diagnosis of possible vertebral artery insufficiency in February 2003, normal carotid arteries, both to palpation and auscultation, a normal vascular examination of the neck, and normal magnetic resonance imaging of the cervical spine.  

The examiner also found that the Veteran had no evidence of cervical disc or bone disease on magnetic resonance imaging and that, therefore, he could not offer an opinion as to whether the Veteran's VBI and discogenic degenerative changes of the cervical spine were related.   

In February 2005 during a VA arteries and veins examination, a VA examiner who conducted the June 2003 VA examination diagnosed mild vertebrobasilar artery insufficiency, with no clinically significant stenosis, by Doppler.  He ruled out a link between that condition and service, however, on the basis that, during service, the Veteran had "classic hyperventilation syndrome" and cervical muscle spasm, symptoms that he could not consider precursors of his current problems without resorting to unfounded speculation. 

During the February 2005 VA neurological disorders examination, an examiner indicated that he was unable to resolve the question of whether the Veteran's current problems with forgetfulness and dizziness were related to service or to brain surgery at age one.  He acknowledged a past history of paresthesias in the arms, dizziness, headaches and forgetfulness, and cranial burr holes at age 1, and noted a patch of erythema over the cervical spine at C6-C7, but based this on a normal neurological examination.

In June 2005, in response to the RO's request for a medical opinion as to the nature and etiology of the claimed VBI, an examiner found that there was nothing to verify such a diagnosis.  She acknowledged the Veteran's complaints of dizziness in service but indicated that, in subsequent evaluations, there was no evidence of VBI, or even left upper extremity neuropathy.  She explained that, typically, a patient with VBI, who, like the Veteran, has no fixed or basilar artery stenosis, will have degenerative joint disease in their cervical spine, which testing had not revealed.  

The examiner also discussed some of the Veteran's other symptoms, such as dizziness with chest pain, flushing in the face with a dull ache in the left eye and temple, and upper extremity numbness and attributed these manifestations to a 1968 fall, which resulted in a neck injury (the Veteran reported that the two were related), and anxiety.  The examiner indicated that she could not identify for sure the source of the Veteran's symptomatology, although certainly anxiety was a possibility.  She reiterated that there was no clear evidence of VBI and, with no evidence of a damaged cervical spine, she could not ascribe the Veteran's problem to service.   

In December 2005, in response to a request to resolve the question of whether the Veteran had vertebrobasilar insufficiency, a VA physician found that it had resolved.  He based this finding on the Veteran's telephone report of no dizzy spells in the last year, vision loss transiently, double vision or drop attacks.  

In January 2006, the Veteran's private neurologist disagreed, indicating that the Veteran still had symptoms of vertebrobasilar insufficiency.  He also indicated that the Veteran had cervical spine tenderness, arthritis, disc disease, thoracic spine radiculopathy by history, and tenderness and a burning sensation of the skin in the back of the neck, cause undetermined. 

In a letter dated August 2008, the Veteran's private neurologist wrote that he was unable to provide a definitive answer regarding the cause of the Veteran's dizziness spells experienced during service, beginning in 1977.  He explained that the Veteran did not undergo a workup at that time, which could be compared with present workups.  He noted that dizziness might be secondary to many causes and conditions.  

In August 2009, a VA examiner concluded that the Veteran did not have VBI or any disability manifested by vertebral basilar insufficiency that had its clinical onset during active service.  He based this conclusion on a review of the claims file and the Veteran's reported medical history and symptoms and cited the 1999 diagnosis of benign positional vertigo, 2003 and 2004 diagnoses of VBI, and testing conducted in 2005 and 2006, which revealed no abnormalities.  He described the different type of dizzy spells the Veteran reported, including an infrequent, intermittent lightheaded motion sensation that was short-lived and associated with standing or position changes, a dizziness with certain head movements (extending the neck) and associated face flushing, which medication helped, and a room spinning sensation lasting three to four seconds when lying down, which medication had helped.  

The physician explained that there are two mechanisms by which a person might experience transient dizziness or vertigo while extending the neck (the second type of episode reported): a pinching or crimping of, and thereby partially blocking, the vertebral arteries, which could and did cause symptoms of brainstem ischemia in older people who already had some degree of vascular insufficiency from atherosclerosis; and abnormal calcifications in the inner ear canals.  He indicated that the doctor who rendered the 2003 and 2004 VBI diagnoses was thinking that the former was at issue, which testing did not support and that, had he known of the 1999 diagnosis of benign positional vertigo, he likely would not have diagnosed VBI.  The VA examiner noted that this condition typically was manifested as vertigo when reclining or turning while reclined (the third type of episode reported).   

As bases for his conclusion, the VA examiner noted the following: (1) The Veteran gave vivid descriptions of benign positional vertigo on at least two occasions, including in 1999 and 2004; (2) The doctor who diagnosed VBI did not know of the 1999 diagnosis of benign positional vertigo; (3) Test findings did not support a VBI diagnosis; and (4) The Veteran did not have the clinical features most people with VBI exhibited. 

In August 2010 during a VA neurological examination, an examiner distinguished two of the types of dizziness the Veteran had reported over the years.  He reviewed the claims file, including the Veteran's medical history and test results, and concluded that the first type - dizziness associated with numbness around the face, mouth and extremities - was likely due to VBI.  He indicated that the Veteran did not then have symptoms of VBI.  He further concluded that the second type - isolated spells of positional vertigo - was not due to VBI.  

During a VA ear conditions examination conducted in December 2011, another examiner distinguished the two types of dizziness.  He concluded that the first - the vertigo the Veteran experienced at night while lying down - was not associated with neurological symptomatology and was related to peripheral vestibulopathy.  He also concluded that the second - the episodes that occurred during the day with lightheadedness - did not sound like they were peripheral vestibular in origin, or characteristic of VBI.  In any event, he noted that both types had subsided with treatment.  He based his findings on a clinical presentation of VBI and peripheral vascular symptoms and the results of the Veteran's previous evaluations. 

During a VA artery and vein conditions examination conducted in January 2012, an examiner initially found that the Veteran had VBI, but later indicated that it was beyond his ability to provide a definitive diagnosis of the condition.  He noted that he was not a neurologist or neurosurgeon and that the Veteran had been seen by numerous specialists and undergone extensive testing, all of which was negative for VBI.  He also noted that the Veteran had degenerative disc disease and degenerative joint disease of the neck and back.  He found that, because there were conflicting dates as to when his condition started and was diagnosed, he could not resolve the issue without resorting to speculation.   

The Board must assess the credibility and weight to be attached to medical opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  

An assessment or opinion by a health care provider is never conclusive or entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Court has held that a post-service reference to injuries sustained in service, without a review of service medical records, does not constitute competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Court has also held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record or with an inaccurate factual premise, see Miller v. West, 11 Vet. App. 345, 348 (1998) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993), and that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As well, the Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not constitute competent medical evidence merely because the transcriber is a health care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 (1995), and that a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

Finally, the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995).    

In this case, the Board assigns all but the two of the previous opinions dated in August 2009 and August 2010, no probative weight.  The February 2003 opinion, which indicated that the Veteran's dizziness was "most probably secondary to VBI", was speculative and not supported by rationale.  The March 2003 opinion linking the aches, pains and a tingling sensation in the neck, which radiated to the scalp, is also not supported by a rationale.  

The June 2003 and one of the February 2005 VA examiners opinions, limited because both examiners were not able to discuss the evidence at hand without resorting to unfounded speculation, are of little probative value.  In addition, the latter opinion was based on an incomplete review of the claims file and not supported by a rationale.  

The VA examiner opined that the symptoms the Veteran reported in service represented "classic hyperventilation syndrome" and "cervical muscle spasm," rather than VBI as there is no diagnosis of this on Doppler.  The VA examiner seemed to have missed the VBI diagnoses of record, including on Doppler, and did not discuss positive in-service evidence of record, including the abnormal cardiac finding thought to represent artherosclerosis and evidence of spinal abnormalities.

The other February 2005 VA examiner's opinion and those of the January 2012 VA examiner and August 2008 private neurologist also are not probative as all of these examiners admitted they were unable to resolve the question of whether the Veteran's reported symptoms, including forgetfulness and dizzy spells, were related to service.  The latter examiner also admitted that this question was beyond his expertise and that he could not offer an opinion without resorting to speculation.  

The medical professionals who reviewed the claims file in June 2005 and December 2005 focused solely on whether the Veteran had VBI and concluded that that condition had resolved.  Such an opinion is not probative of the question of whether the Veteran's VBI, diagnosed during the course of this appeal and thus considered a current disability for VA purposes, was related to service, including the symptoms reported therein.  

The private neurologist's January 2006 opinion confirmed the current disability, but similar to the prior two opinions, was not probative as to the question of whether the Veteran's VBI was related to service, including the symptoms reported therein.  

The December 2011 VA ear examiner ruled out a relationship between two types of dizziness the Veteran described, but did not provide rationale therefor, and then concluded that, in any event, the Veteran no longer had VBI, a matter not at issue.  

The Board accords the August 2009 opinion some weight as it is comprehensive and supported by a detailed history of the Veteran's symptoms and well-reasoned rationale.  It is not, however, based on a complete record of the Veteran's medical documents, including some that are quite pertinent to the issue at hand.  The examiner missed the 2003 Doppler VBI diagnosis.  As well, he missed the in-service evidence of spinal abnormalities and a cardiac abnormality thought to be due to atherosclerosis.  

The Board accords the August 2010 opinion the greatest weight as it is based on a review of the claims file and is consistent with other unfavorable medical opinions of record, which distinguished the types of dizziness the Veteran had experienced since service.  Moreover, it was written by a neurologist, a specialist in the best background to identify the etiology of the Veteran's dizziness and other symptoms.

This is a complex case and, as shown, many medical professionals have tried to explain it to the best of their abilities.  Not one, however, has specifically stated that VBI is related to the Veteran's active service.  Rather, more than one, including the August 2010 VA examiner, has indicated that some of the symptoms the Veteran reported in service, including the flushing, numb, warm feeling in the face with radiating pain to the scalp and one type of the Veteran's dizziness, are due to VBI.  This evidence must be considered collectively to understand the nature and etiology of the Veteran's many reported symptoms, particularly the different types of dizzy spells he had experienced.

Broken down simply, however, it is clear that at least one medical professional diagnosed VBI during the course of this appeal.  It is also clear that, during service, the Veteran reported and received treatment for what the Board now knows are symptoms of VBI.  This evidence is sufficient to find that VBI is related to the Veteran's active service.  

Based on this finding, the Board concludes that VBI was incurred in service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the evidence is found to be in relative equipoise in showing that the Veteran has VBI that as likely as not were present during his extended period of active service.  Hence, the benefit-of-the-doubt rule is for application in this case.  



ORDER

Service connection for VBI is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


